Citation Nr: 0404195	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-15 445	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has established basic legal entitlement 
to VA death benefits.




INTRODUCTION

The appellant claims that her deceased spouse had service 
with the U.S. Armed Forces in the Philippines in some 
capacity.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 determination 
by the Manila Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  

While it is not entirely clear to what extent, if any, the 
VCAA duties to assist and notify apply in a case such as the 
instant one where the law is dispositive, and the facts 
appear not in dispute, (See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001)), this case lacks some de minimis 
development, the absence of which may potentially prejudice 
the claimant.  However, it appears the appellant has had 
ample notice.  By correspondence in January 2003 and the 
March 2003 Statement of the Case (SOC), she was informed of 
the controlling law and regulations, as well as what evidence 
was of record and what evidence was needed to establish 
entitlement to the benefit sought.  Furthermore, she was 
advised that to establish entitlement to VA benefits, it 
would first have to be shown that her deceased spouse had 
recognized active duty service.  

Although the appellant does not appear to allege qualifying 
service, the law and regulations specify that service must be 
verified by the service department.  38 U.S.C.A. § 107, 
38 C.F.R. §§ 3.41, 3.203.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
Philippine servicemen are not eligible for veterans' benefits 
unless a United States service department documents or 
certifies their service.  Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  Moreover, the Court has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Here, the 
record does not include any document reflecting RO 
development to obtain official certification of the 
claimants' deceased spouse's service.  The evidence consists 
of documentation the appellant has submitted stating that her 
spouse was a member of the Philippine National Police.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain service 
department verification of any recognized 
active service of the claimant's deceased 
spouse.  

2.  When the development requested above 
is completed, the RO should readjudicate 
the matter on appeal.  If the benefit 
sought remains denied, the RO should 
issue an appropriate Supplemental SOC and 
provide the appellant the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purpose of this remand is to compile evidence necessary 
to decide this claim.  No action is required of the appellant 
until she is notified.  She has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


